Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2021 has been entered.
Applicant’s amendments/remarks filed on 11/04/2021 have been considered.
Drawings
The Drawings filed on 04/02/2021 have been considered and approved by the examiner.
Claim Objections
Claims 2-4 are objected to because of the following informalities:  the phrase “a recess extending from a major surface of the substrate on the second, opposite side of the substrate, into the substrate toward the first side”, as recited in claim 2, is unclear because of the intervening comma. As an alternative, the examiner suggests that “a recess extending into the substrate from the second side of the substrate toward the first side on the substrate” may better convey Applicant’s’ meaning. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 20-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation, “the second semiconductor die is configured to have higher median power consumption than the at least one first semiconductor die during operation”, as recited in claims 1 and 26, is unclear with regard to what is being claimed. In particular, it is not even clear what part of the invention might need to be modified to conform to this limitation. Finally, it would be a simple matter for another to avoid infringing on Applicant’s invention through the simple expedient  of ensuring that the first semiconductor die (or dice) collectively consume more power than the second semiconductor die.
The limitation, “a second semiconductor die configured to have higher median power consumption than the first semiconductor die during operation”, as recited in claim 20, is unclear with regard to what is being claimed. In particular, it is not even clear what part of the invention might need to be modified to conform to this limitation. Finally, it would be a simple matter for another to avoid infringing on Applicant’s process through the simple expedient of allowing the first semiconductor die to consume more power than the second semiconductor die.
Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816